department of the treasury internal revenu service commerce street dallas tx date date tax_exempt_and_government_entities_division number release date legend org - organization name xx - date address - address person to contact badge number contact telephone number contact address employer_identification_number org address certified mail dear this is a final notice of adverse determination that your exempt status under sec_501 of the internal_revenue_code is revoked recognition of your exemption under internal_revenue_code sec_501 is revoked effective january 20xx for the following reason s you have failed to establish that you are operating exclusively in furtherance of exempt purposes within the meaning of internal_revenue_code sec_501 you have not provided any information as requested and as required by sec_1_6033-2 it appears you have ceased any activities as such you are not operating exclusively for exempt purposes contributions to your organization are no longer deductible since your exempt status has been revoked you are required to file form_1120 u s_corporation income_tax return for all years beginning on or after january 20xx income_tax returns for subsequent years are to be filed with the appropriate service_center identified in the instructions for those returns it is further determined that your failure_to_file a written appeal constitutes a failure to exhaust your available administrative remedies however if you decide to contest this determination in court you must initiate a suit for declaratory_judgment in the united_states tax_court the united_states claims_court or the district_court of the united_states for the district of columbia before the ninety-first 91st day after the date that this determination was mailed to you contact the clerk of the appropriate court for rules for initiating suits for declaratory_judgment to secure a petition form write to the following address please understand that filing a petition for a declaratory_judgment under sec_7428 will not delay the processing of subsequent income_tax returns and assessment of any taxes due you also have the right to contact the office_of_the_taxpayer_advocate however you should first contact the person whose name and telephone number are shown above since this person can access you tax information and can help you get answers you can call and ask for the taxpayer_advocate assistance or you can contact the advocate from the site where this issue was determined by writing to taxpayer_advocate assistance cannot be used as substitute for established irs procedures formal appeals processes etc the taxpayer_advocate is not able to reverse legal or technically correct_tax determination nor extend the time fixed by law that you have to file a petition in court the taxpayer_advocate can however see that a tax matter that may not have been resolved through normal channels gets prompt and proper handling this letter should be kept within your permanent records if you have any questions please contact the person whose name and telephone number are shown above sincerely nanette m downing director eo examinations enclosures publication oe een government entities division org address department of the treasury internal_revenue_service te_ge examination sec_801 tom martin dr birmingham al date taxpayer_identification_number form tax_year s ended person to contact id number contact numbers telephone fax certified mail - return receipt requested dear we have enclosed a copy of our report of examination explaining why we believe revocation of your exempt status under sec_501 of the internal_revenue_code code is necessary if you accept our findings take no further action we will issue a final revocation letter if you do not agree with our proposed revocation you must submit to us a written request for appeals_office consideration within days from the date of this letter to protest our decision your protest should include a statement of the facts the applicable law and arguments in support of your position an appeals officer will review your case the appeals_office is independent of the director eo examinations the appeals_office resolves most disputes informally and promptly the enclosed publication the examination process and publication exempt_organizations appeal procedures for unagreed issues explain how to appeal an internal_revenue_service irs decision publication also includes information on your rights as a taxpayer and the irs collection process you may also request that we refer this matter for technical_advice as explained in publication if we issue a determination_letter to you based on technical_advice no further administrative appeal is available to you within the irs regarding the issue that was the subject of the technical_advice letter catalog number 34809f if we do not hear from you within days from the date of this letter we will process your case based on the recommendations shown in the report of examination if you do not protest this proposed determination within days from the date of this letter the irs will consider it to be a failure to exhaust your available administrative remedies sec_7428 of the code provides in part a declaratory_judgment or decree under this section shall not be issued in any proceeding unless the tax_court the claims_court or the district_court of the united_states for the district of columbia determines that the organization involved has exhausted its administrative remedies within the internal_revenue_service we will then issue a final revocation letter we will also notify the appropriate state officials of the revocation in accordance with sec_6104 of the code you have the right to contact the office_of_the_taxpayer_advocate taxpayer_advocate assistance is not a substitute for established irs procedures such as the formal appeals process the taxpayer_advocate cannot reverse a legally correct_tax determination or extend the time fixed by law that you have to file a petition in a united_states court the taxpayer_advocate can however see that a tax matter that may not have been resolved through normal channels gets prompt and proper handling you may call toll-free and ask for taxpayer_advocate assistance if you prefer you may contact your local taxpayer_advocate at if you have any questions please call the contact person at the telephone number shown in the heading of this letter the most convenient time to call if we need to contact you if you write please provide a telephone number and thank you for your cooperation sincerely nanette m downing director eo examinations enclosures publication publication report of examination letter catalog number 34809f form 886-a rev date schedule number or exhibit explanations of items name of taxpayer org december 20xx 20xx tax identification_number year period ended ein legend org - organization name xx - date ra-1 - ra issue org org qualifies for exemption under sec_501 of the internal_revenue_code facts on march 20xx org applied for exemption with the internal_revenue_service the activities of the organization is to help reduce the incidence of personal bankruptcy by educating the public about personal money management skills and assisting needy individuals and families with their financial problems org will initially address these problems in three ways a providing information to the general_public on sound money management b counseling individuals and falilies who have serious financial difficulties and c preparing budget plans for those needy individuals and families who may benefit from them the application states that the financial support for the organization will come from voluntary payments primarily from creditors participating in budget plans and from clients contributions are also expected from religious_organization civic groups labor unions businesses and educational organizations benefitting from org’s public information activities org was granted exemption on june 20xx by the internal_revenue_service the corporation is organized exclusively for charitable educational religious or scientific purposes within the meaninf of sec_501 of the internal_revenue_code or corresponding section of any future federal tax code according to the articles of incorporation the purpose of the organization is to assist needy debtors in improving their finances through educating them as to better means of managing their money and seeking for them if appropriate an estension or other reorganization of their debts on february 20xx an information_document_request was sent to org stating agent will return to the organization to furhther develop the case because during the first audit there was not enough information gathered to make a determination as to whether the organization qualifies for exemption the correspondence was returned to the service undelivable after research agent could not locate a different address a postal trace was done and it was returned stating the organization moved with no forwarding address publish no irs gov department of the treasury-internal revenue service form 886-a catalog number 20810w page form 886-a rev date explanations of items name of taxpayer org tax identification_number year period ended december 20xx 20xx schedule number or exhibit ein agent talked to ra-1 the organization’s representative and he explained that the organization wants to agree with the revocation that was previously proposed by the service because there was no more activities in the organization agent explained that the form_6018 needs to be signed by an officer of the organization and returned to the service agent sent another form_6018 to the organization however this was also returned representative stated he was not sure if he could locate any of the officers since then agent has been trying to contact the representative by calling and leaving messages with no success law sec_6001 of the code provides that every person liable for any_tax imposed by the code or for the collection thereof shall keep adequate_records as the secretary_of_the_treasury or_his_delegate may from time to time prescribe sec_6033 of the code provides except as provided in sec_6033 every organization exempt from tax under sec_501 shall file an annual return stating specifically the items of gross_income receipts and disbursements and such other information for the purposes of carrying out the internal revenue laws as the secretary may by forms or regulations prescribe and keep such records render under oath such statements make such other returns and comply with such rules and regulations as the secretary may from time to time prescribe sec_1_6001-1 of the regulations in conjunction with sec_1_6001-1 provides that every organization exempt from tax under sec_501 of the code and subject_to the tax imposed by sec_511 on its unrelated_business_income must keep such permanent books or accounts or records including inventories as are sufficient to establish the amount of gross_income deduction credits or other matters required to be shown by such person in any return of such tax such organization shall also keep such books_and_records as are required to substantiate the information required by sec_6033 sec_1_6001-1 of the regulations states that the books_or_records required by this section shall be kept at all times available for inspection by authorized internal revenue officers or employees and shall be retained as long as the contents thereof may be material in the administration of any internal revenue law sec_1_6033-1 of the regulations provides that every organization which has established its right to exemption from tax whether or not it is required to file an annual return of information shall submit such additional information as may be required by the district_director for the purpose of enabling him to inquire further into its exempt status form 886-a catalog number 20810w page publish no irs gov department of the treasury-internal revenue service form 886-a rev date explanations of items schedule number or exhibit name of taxpayer tax identification_number year period ended org ein december 20xx 20xx and to administer the provisions of subchapter_f sec_501 and the following chapter of the code and sec_6033 revrul_59_95 1959_1_cb_627 concerns an exempt_organization that was requested to produce a financial statement and statement of its operations for a certain year however its records were so incomplete that the organization was unable to furnish such statements the service held that the failure or inability to file the required information_return or otherwise to comply with the provisions of sec_6033 of the code and the regulations which implement it may result in the termination of the exempt status of an organization previously held exempt on the grounds that the organization has not established that it is observing the conditions required for the continuation of exempt status in accordance with the above cited provisions of the code and regulations under sec_6001 and sec_6033 organizations recognized as exempt from federal_income_tax must meet certain reporting requirements these requirements relate to the filing of a complete and accurate annual information and other required federal tax forms and the retention of records sufficient to determine whether such entity is operated for the purposes for which it was granted tax-exempt status and to determine its liability for any unrelated_business_income_tax revproc_82_39 1982_2_cb_759 sec dollar_figure indicates that for contributions by donors to be deductible the organization must qualify at the time of the contribution it is the responsibility of an organization receiving contributions to ensure that its character purposes activities and method of operation satisfy the qualification requirements of sec_170 in order for contributors to have the assurance that their contributions at the time made are deductible revproc_80_25 1980_1_cb_667 section dollar_figure states that a ruling or determination_letter recognizing exemption may not be relied upon if there is a material_change inconsistent with exemption in the character the purpose or the method of operation of the organization sec dollar_figure further states that where there is a material_change inconsistent with exemption in the character the purpose or the method of operation of an organization revocation or modification will ordinarily take effect as of the date of such material_change revenue_procedure 20xx-52 sec_12 states that where there is a material_change inconsistent with exemption in the character the purpose or the method of operation of an organization revocation or modification will ordinarily take effect as of the date of such material_change publish no irs gov department of the treasury-internal revenue service form 886-a catalog number 20810w page form 886-a rev date explanations of items schedule number or exhibit name of taxpayer tax identification_number year period ended org ein december 20xx 20xx conclusion it is the irs's position that org failed to meet the organizational and operational_test and therefore cannot be recognized as exempt from federal_income_tax under sec_501 org failed to respond to repeated reasonable request to allow the internal_revenue_service to re-examine the books_and_records regarding the receipts expenditures or activities as required by sec_6001 sec_6033 there is no indication that org’s assets were distributed in accordance with the regulations and the dissolution clause contained in it article of incorporation accordingly org exempt status is revoked effective january 20xx the first tax_year in which a material_change in its method of operation was documented form_1120 has to be filed by the organization for year ended december 20xx and all subsequent years publish no irs gov department of the treasury-internal revenue service form 886-a catalog number 20810w page
